Citation Nr: 0708146	
Decision Date: 03/19/07    Archive Date: 04/09/07

DOCKET NO.  04-09 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel





INTRODUCTION

The veteran had active service from August 1948 to May 1952, 
from October 1952 to September 1953, and from June 1954 to 
March 1970.  The veteran died in February 2003.  The 
appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The Board previously remanded this matter for additional 
development in June 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

VA regulations provide that an appellant may submit a request 
for a personal hearing within 90 days of notification of 
certification of an appeal to the Board.  38 C.F.R. § 20.1304 
(2006).  

This appeal was certified to the Board in December 2005.  In 
January 2006, the appellant wrote to the AMC and requested a 
video hearing before the Board.  The appellant stated that 
she has relocated to Virginia and requested that the hearing 
be held at the Roanoke RO.  There is no indication that the 
appellant withdrew her request for a hearing, and there has 
been no hearing yet in this matter.

In the same January 2006 letter, the appellant indicated that 
she was to be represented by the Disabled American Veterans.  
The only power of attorney on file is that for The American 
Legion, who made a presentation on her behalf.  The appellant 
should be contact to clarify her intentions.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and advise her 
of hearing options available through the 
Roanoke RO; she has requested a video 
hearing, if available.  Afterwards, the 
hearing transcript should be associated 
with the claims folder.

2.  The appellant should also be contacted 
to determine if she is changing her 
accredited representative.  She should be 
provided with the appropriate forms to 
make such change, if desired.  

3.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the appellant and her 
representative a supplemental statement of 
the case and afford them an applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


